Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-13-2002

Johns v. Love
Precedential or Non-Precedential: Non-Precedential

Docket No. 00-1266




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Johns v. Love" (2002). 2002 Decisions. Paper 359.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/359


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

               THE UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT



                          No. 00-1266



                          WARREN JOHNS

                                    Appellant,

                               v.

               WILLIAM J. LOVE, SUPERINTENDENT;
       THE ATTORNEY GENERAL OF THE STATE OF PENNSYLVANIA;
         THE DISTRICT ATTORNEY FOR PHILADELPHIA COUNTY

                          ___________


        ON APPEAL FROM THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                  (D.C. Civil No. 92-cv-05169)
       District Judge: The Honorable Eduardo C. Robreno

                          ___________

           Submitted Under Third Circuit LAR 34.1(a)
                         March 22, 2002


       BEFORE: NYGAARD, ROTH, and AMBRO, Circuit Judges.



                     (Filed: June 13, 2002)

                          ___________

                      OPINION OF THE COURT
                          ___________


NYGAARD, Circuit Judge.
         Appellant, Warren Johns, appeals from the magistrate judge’s report and
recommendation dated September 24, 1993, which was adopted by the District Court in
its order entered on June 24, 1994, denying his petition for habeas corpus relief. He
appeals raising one issue: that the District Court erred when it decided that the evidence
of guilt was sufficient to prove his guilt beyond a reasonable doubt. We will affirm.
                               I.
         The facts and procedural history of this case are well known to the parties
and the court, and it is not necessary that we restate them here. The reasons why we
write an opinion of the court are threefold: to instruct the District Court, to educate and
inform the attorneys and parties, and to explain our decision. None of these reasons are
presented here. We use a non-precedential opinion in cases such as this, in which a
precedential opinion is rendered unnecessary because it has no institutional or
precedential value. See United States Court of Appeals for the Third Circuit, Internal
Operating Procedure (I.O.P.) 5.2. Under the usual circumstances when we affirm by not-
precedential opinion and judgment, we "briefly set[] forth the reasons supporting the
court’s decision . . ." I.O.P. 5.4. In this case, however, we have concluded that neither a
full memorandum explanation nor a precedential opinion is indicated because of the very
extensive and thorough report and recommendation prepared by the magistrate judge,
which was adopted and filed by Judge Robreno of the District Court. The Report and
Recommendation adequately explains and fully supports its order and refutes the
appellant’s allegation of error. Hence, we believe it wholly unnecessary to further opine,
or offer additional explanations and reasons to those given by the District Court, why we
will affirm. It is a sufficient explanation to say that, essentially for the reasons given by
the magistrate judge in its report and recommendation dated September 24, 1993, and
adopted by the District Court in its order entered on June 24, 1994, denying habeas
corpus relief to appellant, we will affirm.
                              II.
         In sum, for the foregoing reasons, we will affirm the order of the District
Court entered on June 24, 1994.




_________________________


TO THE CLERK:

         Please file the foregoing opinion.




                                     /s/ Richard L. Nygaard
                                Circuit Judge

                THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                            ___________

                            No. 00-1266
                            ___________


                            WARREN JOHNS

                                      Appellant,

                                 v.

                WILLIAM J. LOVE, SUPERINTENDENT;
        THE ATTORNEY GENERAL OF THE STATE OF PENNSYLVANIA;
          THE DISTRICT ATTORNEY FOR PHILADELPHIA COUNTY

                            ___________
         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                   (D.C. Civil No. 92-cv-05169)
        District Judge: The Honorable Eduardo C. Robreno

                           ___________

            Submitted Under Third Circuit LAR 34.1(a)
                          March 22, 2002


        BEFORE: NYGAARD, ROTH, and AMBRO, Circuit Judges.

                           ___________

                             JUDGMENT
                           ___________



         This cause came to be considered on the record from the United States
District Court for the Eastern District of Pennsylvania and was submitted pursuant to
Third Circuit LAR 34.1(a) on March 22, 2002.
  On consideration whereof, it is now here ORDERED AND ADJUDGED
by this Court that the order of the said District Court entered on June 24, 1994, be, and
the same is hereby affirmed.
  All of the above in accordance with the opinion of this Court.

                        ATTEST:



                        _________________________________
                        Clerk

Dated: 13 June 2002